In two proceedings pursuant to Social Services Law § 384-b to terminate the parental rights of the natural mother of two children, the mother appeals from two orders of disposition (one as to each child) of the Family Court, Kings County (Hepner, J.), both dated September 23, 1996, which, after fact-finding and dispositional hearings, terminated her parental rights and committed the custody of the children to the Commissioner of Social Services of the City of New York.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
Contrary to the mother’s contention, the petitioner, the Commissioner of Social Services of the City of New York, has met his burden of establishing by clear and convincing evidence that, despite diligent efforts to encourage and strengthen the parental relationship, the mother had permanently neglected her children by failing to make plans for their future (see, Social Services Law § 384-b [7] [a]; Matter of Stephen Anthony M., 237 AD2d 363; Matter of Natanya Sharay G., 232 AD2d 487; Matter of Maldrina K, 219 AD2d 723). The mother’s failure to complete a drug rehabilitation program over the course of several years evidenced her failure to plan for the discharge of her children to her custody. Bracken, J. P., Rosenblatt, Ritter and Florio, JJ., concur.